   

AN OFFER FOR YOU .

Our client has authorized us to offer you a settlement option in an effort to assist you in resolving your account balance.
This offer is valid for 10 days from the date of this letter. If you need additional time to respond to this offer, or need ta
make other arrangements, please contact us. We are not obligated to renew this offer,

Settle your balance of $176.65 by making a one-time payment of $75.99 within 10 days of the date of this letter.

To make your payment, just fillin your credit card information on the reverse side of this notice, or enclose your
check/money order payable to the creditor, along with the payment voucher below. To pay using our automated IVR
accessible 24 hours a day, call 855-PAY-HRRG (855-729-4774), or visit our website at hrrgcollections.com. Both options
require the PIN# and the RE: # listed above slong with the last four digits of your social security number.

This communication is from a debt collectar, This is an atternpt to collect.a debt and any information obtained will be
used for that purpose. (NOTICE: SEE REVERSE FOR IMPORTANT INFORMATION).

(NOTICE: SEE REVERSE SIDE FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION.)

 

= =
Reference #: 40709058 Tota! Balance: $126.45 Amount Enclased §
-reditor Account # Regardin
: g Amt Owed rvDat
WRAGON CONTRACTING S¥C 0213381648-57515432 —BRUN.CARL DAP saat

126.65 05/18/18

PO BOX 5406

CINCINNATI OH 45273-7942?
Labuabsbabsssbsbsssbssllatovallaloselastoatallsvell |

0213381448 Oo 4

   
